Citation Nr: 1447623	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  07-21 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a neurological disability, to include peripheral neuropathy and polyarteritis nodosa (PAN), and to include as due to herbicide exposure or as secondary to posttraumatic stress disorder (PTSD). 



REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran served on active duty from July 1964 to June 1966, to include duty in Vietnam from August 1964 to August 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Original jurisdiction was subsequently transferred to the RO in Phoenix, Arizona.  The claims file is now entirely contained in the Veterans Benefits Management System (VBMS) and Virtual VA.  

The Veteran was scheduled for a hearing before a Veterans Law Judge at the RO in December 2009, but he requested that the hearing be canceled in November 2009.  

This appeal was previously before the Board in April 2010, May 2011, July 2012, June 2013, and March 2014, at which points it was remanded to obtain an adequate VA examination or opinion.  It has now been returned for further appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served in Vietnam from August 1964 to August 1965, during which time he is presumed to have been exposed to herbicides such as Agent Orange.  

2.  The Veteran's neurologic symptoms and disability, to include peripheral neuropathy and PAN, began more than one year after his exposure to herbicides. 

3.  The Veteran's neurologic symptoms and disability first manifested to a compensable degree more than one year after separation from active duty, and there was no continuity of symptomatology for organic disease of the nervous system.  

4.  There is no direct relationship between any event, disease, or injury during the Veteran's active service and his current neurological disabilities.  

5.  PTSD did not cause or aggravate the Veteran's current neurological disabilities.  


CONCLUSION OF LAW

The criteria for service connection for a neurological disability, to include peripheral neuropathy and polyarteritis nodosa (PAN), have not been met under any raised theory.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veteran was provided full notice regarding direct service connection in a September 2006 letter, prior to the initial adjudication of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He was provided additional notification regarding secondary service connection in a March 2014 letter, as directed by the last remand.  The timing defect of this letter was cured by subsequent readjudication of the claim in an August 2014 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  No hearing was held, and the duty to notify has been satisfied.  

The duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and private treatment records for which he provided sufficient authorization have been obtained.  He did not reply to a November 2013 request to provide additional private treatment records or to give permission to VA to obtain those records on his behalf.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist in developing facts and evidence is not a one-way street, and the claimant has a responsibility to cooperate in such development).  

The Veteran was afforded multiple VA examinations and addendum opinions upon direction by prior remands, most recently in May 2014.  The Board recognizes that the examiners repeatedly failed to follow the prior remand instructions to accept the Veteran's statement that he had pertinent symptoms during service as credible.  However, given that the Veteran's statements in this regard have changed over time, and the Board's assessment of the credibility of such statements has also changed, this failure is not only harmless but also makes the opinions more probative.  The directives have been substantially satisfied; no further medical evidence is needed.

In particular, although the most recent VA examiner's opinion did not expressly acknowledge or accept the Veteran's statements that he began to feel numbness in service or shortly thereafter as credible, the examiner's rationale reflects a review of all evidence of record, and particularly the Veteran's conflicting statements regarding the timing of his symptoms, finding that his symptoms did were not present in service or within one year thereafter.  As such, the examiner's rationale is consistent with the Board's credibility findings herein and is adequate in this regard.  

Additionally, although the most recent VA opinion report did not expressly consider the Veteran's medical expertise or opinions that his neurological disorder may have been due to herbicide exposure or caused or aggravated by his PTSD, as directed by prior Board remands, the examiner gave rationales for each of his opinions based on a review of pertinent medical literature.  Moreover, despite the prior remand directives, there is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see also Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners, as opposed to VA adjudicators).  Rather, an examination report is adequate when it sufficiently informs the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo, 26 Vet. App. at 105.  The May 2014 VA examiner's report reflected a full review of the claims file, including prior VA examination reports, which also summarized the pertinent evidence.  Additionally, the May 2014 VA examiner had medical expertise in neurology, in contrast with the Veteran's training as a general medical officer for service and medical expertise in the mental health field.  As noted by a November 2013 VA examiner, the question as to the etiology of the Veteran's neurological disorder, to include whether it was caused or aggravated by PTSD, is most appropriately answered by a neurologist because it deals with the course of and/or aggravation of a neurological condition.  The Board will consider and weigh all pertinent evidence regarding the claim.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim on appeal.  VA has satisfied its duties to inform and assist, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  The Veteran will not be prejudiced by a decision.

II.  Service Connection

The Veteran contends that he has a neurological disability, to include peripheral neuropathy and PAN, and that his current disability was incurred due to either herbicide exposure in service or as secondary to his now service-connected PTSD.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Entitlement may be established on a direct or presumptive basis for certain disease as discussed below.

VA must give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for benefits.  38 U.S.C.A. 1154(a) ; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Under certain circumstances, lay statements may be sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence, or reasonable doubt, regarding any issue material to the determination of a matter, VA shall resolve doubt in favor of the claimant.  Reasonable doubt means one that is within the range of probability, as distinguished from pure speculation or remote possibility; it is not a means of reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Factual Background

The Veteran's service treatment records did not show any treatment or complaints regarding sensory or neurological symptoms or peripheral neuropathy.  At his May 1966 service separation examination, the Veteran denied neuritis and foot trouble on the Report of Medical History, and neurologic evaluation was normal.  The examiner's notes did not reference peripheral neuropathy, and added that the Veteran denied any other significant medical or surgical history besides several listed conditions that did not reference neurological or sensory complaints.  

After service, during February 1974 and May 1976 VA examinations of the Veteran's left knee, no neurological symptoms were reported or noted, although various symptoms other than those associated with the knee were noted in 1976. 

In his July 2006 formal claim, as well as a release of medical records, the Veteran identified private treatment by Dr. H from July 1997 forward for peripheral neuropathy.  This is consistent with the records obtained, as summarized below.

The first medical evidence of a neurologic disability is a July 1997 private neurological examination by Dr. H, which stated that the Veteran had a chief complaint of tingling and a numb sensation affecting both feet.  He reported that the sensation was constant and had "been there for approximately six weeks."  Following examination, the impression was possible peripheral neuropathy.  

In an August 2002 letter, Dr. H stated that the Veteran presented with a chief complaint of increasing forgetfulness over the past several years.  Past medical history was significant for B12 deficiency and hypothyroidism.  Examination showed diminished sensation.  The impressions were rule out normal pressure hydrocephalus, rule out mild cognitive disturbances, rule out high grade carotid stenosis, and rule out peripheral neuropathy.  Further testing was recommended.

A May 2006 private neurological examination stated that the Veteran reported having sensations of "fuzziness in the legs" in early 2005, at which point Dr. H diagnosed peripheral neuropathy, and he had been having increasing weakness since December 2005.  The Veteran also had a history of Hashimoto's thyroiditis and mild cognitive dysfunction since 2003, at which point magnetic resonance imaging (MRI) showed normal pressure hydrocephalus.  An MRI in 2005 showed moderate ventricular enlargement and moderate ischemic change.  An electromyelogram (EMG) in February 2006 was consistent with a subacute chronic myopathy and peripheral neuropathy, and a rheumatologist diagnosed PAN in February 2006.  After a high dose of prednisone, the symptoms stopped progressing.  This May 2006 provider noted that the Veteran's father also had been diagnosed with normal pressure hydrocephalus but had Alzheimer's disease.  Following examination, the assessment was an unusual subacute disorder with weakness for six months, with previous diagnoses of vasculitis, possibly PAN.  

In a June 2006 letter, another private neurologist stated that he evaluated the Veteran, and his neurological symptoms reportedly "began several years ago" with the gradual onset of numbness on the plantar surfaces of both feet.  This provider did not have medical records to review, but noted that the Veteran was diagnosed with peripheral neuropathy by neurologist Dr. H.  The Veteran also reported mild cognitive symptoms over the past several years, including subtle reduction in memory.  The provider summarized the course of the Veteran's disorder and treatment through 2005 to 2006.  Following examination, this private examiner stated that the Veteran had a complex neurological presentation associated with systemic features, including chronic and low level neurological abnormalities with mild cognitive complaints and distal sensory symptoms.  The provider discussed several possible diagnoses, and indicated that a diagnosis of PAN had not yet been confirmed and further assessment was recommended, but that some of the conditions may be superimposed such as chronic sensory polyneuropathy.  

A July 2006 private electrodiagnostic report of the Veteran's extremities showed left ulnar neuropathy, and left and right median neuropathy, and no convincing evidence of generalized sensory or motor polyneuropathy or proximal myopathy.

In a July 2006 statement for his VA claim, the Veteran reported that symptoms of hypersensitivity, numbness, and painful tingling affected the soles of his feet during the 1970s and 1980s.  He further stated that his symptoms accelerated afterwards, and by the early 1990s the effect on standing and walking gait was evident.  The Veteran reported that his neurologist at the time suspected peripheral neuropathy but did not have an explanation of the cause.  More recently, he had been diagnosed with polyartiritis nodosa (PAN), which added to the problems of neuropathy.  

In a September 2006 letter, the Veteran stated that he "did not develop any noticeable symptoms or require treatment" during the period in which he was exposed to herbicides during service in Vietnam.  Rather, he "subsequently developed a peripheral neuropathy in 1970," which had continued to worsen.  He stated that he was evaluated and treated starting in July 1997, when his walking and balance were more seriously affected, with marked progression in 2006.

In a December 2006 letter, the Veteran's rheumatologist indicated that he had been treating the Veteran since January 2006, and that his neurological deficits had progressed disturbingly quickly after that time.  This provider noted that the Veteran had a longstanding preceding history of gait disturbance, the exact nature of which remained unclear, but which one of the Veteran's neurologists had recently noted were multi-factorial.  The rheumatologist doubted that the Veteran's gait abnormalities were related to his present vasculitis due to their long duration.

In his March 2007 notice of disagreement and appeal election form, the Veteran noted that his claim had been denied in part because subacute peripheral neuropathy did not manifest within one year of service.  He stated that a subacute condition can take more than one year to be apparent, and can appear long after exposure to Agent Orange.  The Veteran also resubmitted a copy of his September 2006 statement to show the timing and progression of his neurological symptoms.  

In a June 2007 letter, the Veteran stated that he experienced numbness and tingling in his feet during the period in which he was flying into defoliated areas in Vietnam.  He asserted that this had developed over the years into an increasingly significant peripheral neuropathy as a result of autoimmune attacks, to include PAN.  

In his June 2007 substantive appeal, the Veteran stated that Blackiston's New Gould Medical Dictionary defines the term subacute as "the stage of a disease when it is intermediate between an acute and a chronic form."  He noted that there is no mention in the dictionary of such a condition appearing within weeks or months, or of it resolving in two years or being transient.  As such, the Veteran argued that VA's definition of subacute peripheral neuropathy is arbitrary and incorrect.  Furthermore, the Veteran noted that his PAN is extremely rare within the general population.  He stated that it is an autoimmune disease caused by environmental triggers, including pesticides and organic compounds such as trichloroethylene.  The Veteran acknowledged that the etiology of this disability was still being researched, but he asserted that VA considers Agent Orange to be an environmental trigger to autoimmune diseases, and argued that PAN should be considered a disease that is presumptively service-connected based on herbicide exposure.  

In a July 2007 letter, the Veteran again stated that his PAN is a very rare autoimmune disease that is known to be caused by environmental triggers, including the major chemical involved in Agent Orange, and that VA does consider Agent Orange to be an environmental trigger for autoimmune diseases.  He stated that PAN is known to occur many years after exposure to the toxin, and that the Vasculitis Foundation was still researching the disease.

A July 2007 VA primary care follow-up note stated that the Veteran's PAN was diagnosed in January 2006 and is a rare disease caused by toxin exposure.  The provider noted that, other than Vietnam, he did not have a history of exposure to chemical agents.  The assessments included exposure to Agent Orange and PAN, and the provider recommended that the Veteran file a claim for service connection.  

The Veteran was afforded a VA neurology examination in November 2010, with a report after review of the claims folder in December 2010.  The Veteran and his wife were present for the examination.  The examiner noted that the Veteran's spouse met him in 1974, and she reported the Veteran had described the bottom of his feet as feeling fuzzy and always cold at that time.  She also remembered him having a wider gait and numbness in the lower extremities in the 1970s.  The Veteran reported symptoms of longstanding numbness and tingling that started in the 1970s.  The examiner noted that there were no records of a peripheral neuropathy between 1964 and 1997, and described a history of the Veteran's treatment since 1997.  The Veteran's first neurologist did electrodiagnostic studies in the 1980s to the late 1990s, but no results were presented, and the provider questioned the presence of peripheral neuropathy in the 1990s.  MRIs were also conducted, showing slightly enlarged ventricles in the brain, and the Veteran reported no change in his ventricular size from 1995 to 2007.  His symptoms progressed in 2005 and 2006, and he was diagnosed with PAN in February 2006.  The examiner noted that, in 2006, a treating provider noted that PAN was an autoimmune disease, capable of stimulation by trigger conditions.  The Veteran reported to the examiner that testing showed his sensory neuropathy was not due to PAN, based on the prolonged history of numbness in his feet.  The Veteran reported that his providers "backed away" when the issue of Agent Orange was raised after decades of numbness in his feet.  He denied any toxic exposures except for Agent Orange.  The examiner noted that the Veteran's medical history included notations of increasing memory problems, with recent short-term memory loss.

Following testing and examination, the November 2010 VA examiner gave diagnoses including peripheral neuropathy secondary to PAN in all four extremities.  The examiner opined that the Veteran's disability was not caused by or the result of active service.  To support this opinion, the examiner noted that the historical letters from the Veteran reporting complaints of numbness and tingling back to when he was in Vietnam, but also noted that the Veteran reported during the examination that his symptoms began in the 1970s, and there was no documentation of any neuropathy until the last 10-13 years (or since approximately 1997).  There noted that there may have been a prior condition of peripheral neuropathy, but that peripheral neuropathy from PAN started around 2005 to 2006 as shown by the available medical record.  The examiner stated there was no way to correlate a more chronic decades of peripheral neuropathy with the available information.  The examiner also noted that the Veteran's father had a similar condition.  The examiner explained that electrodiagnostic testing conducted in July 2006 was not consistent with the type of generalized sensory neuropathy that, in his experience, would be expected if there were sensory neuropathies due to Agent Orange exposure decades earlier, or starting as far back as 1964 to 1965.  The examiner emphasized that the absence of electrical change was against a longstanding generalized peripheral neuropathy, and there was also no evidence for a motor polyneuropathy or proximal myopathy.  The examiner added that there was no documentation of neurological complaints close to the one-year period after the Veteran's last herbicide exposure.  

In an August 2011 addendum opinion, the November 2010 VA examiner noted that he had previously reviewed the entire claims file, and that he had recently called the Veteran's wife to obtain any possible additional medical documentation.  The examiner stated that he accepted the Veteran's assertions of feeling numbness in service and shortly thereafter as credible, but stated that there remained no documentation of these symptoms in the service records.  As such, he could not accept the present history as sufficient to make a connection between the current neurological disability and active service.  In the absence of service medical documentation, the examiner's conclusion remained that the Veteran's current PAN was not caused by or the result of the his military service in Vietnam.  The examiner also noted that there was no available medical documentation during or after service to show peripheral neuropathy at any time from 1964 to 1997.

The Veteran was afforded a VA examination for infectious diseases in December 2011.  The examiner noted that review of the claims folder showed that the Veteran was treated in service for a cough of several months duration, with some loose stools, fever, fatigue, and weight loss.  He had been hospitalized in September 1965 for observation for one day, but no active disease was found.  There was no subsequent treatment for these symptoms.  The Veteran's service separation examination did not have any symptoms referable to these complaints, and the examination was unremarkable.  Since then, there had been no symptoms suggestive of meliodosis or a recurrence of such symptoms.  The examiner opined that the Veteran's current disability was less likely than not related to active service.  The rationale was that there had been no recurrence of the symptoms noted in 1965, and no evidence by history or examination to suspect meliodosis.  The examiner stated that the etiology of the current autoimmune vasculitis (or polyarteritis nodosum) was unknown, and that there was no evidence of polyarteritis or meliodosis on the Veteran's service separation examination.  

The Veteran was afforded an additional VA neurology examination in February 2013, with a March 2013 report.  The claims folder was reviewed by the examiner, and the Veteran and his wife were present for an examination and interview.  The diagnosis was peripheral neuropathy, and PAN was noted to be in remission.  The examiner summarized the Veteran's history of treatment and diagnosis and opined that his current disability was less likely than not incurred in or caused by service.  In support of this opinion, she stated that the Veteran denied any numbness, tingling, or nerve or muscle complaints directly related to his active service during her examination.  Instead, the Veteran and his wife both reported that he did not begin to develop numbness in the extremities until the 1990s.  The examiner noted that, if the Veteran had relayed to someone that he experienced symptoms during service, he now denied any symptoms from 1964 to 1966 or at any time until the 1990s.  The examiner stated that she did not see any viable connection between in-service exposure to Agent Orange and the much later development of the Veteran's medical problems, including suspected neuropathy, 40 years later.  Therefore, she concluded that it was not likely that there was a direct relationship to service.  

The claims folder was returned to the February 2013 examiner in October 2013.  At that time, the examiner (a neurologist) noted that her conclusions in the 2013 full examination were similar to those from the prior comprehensive, detailed, and extensive neurological evaluations conducted in 2010 and 2011.  This examiner declined to provide an opinion as to whether or not the Veteran's PTSD had aggravated his PAN because she was not an expert on PTSD or its consequences.  

Similarly, in November 2013, a VA clinical psychologist declined to provide an opinion on whether the Veteran's current neurological disorder was causally related to any incident in service, or was caused or aggravated by his PTSD, stating that he did not have training in the traditional course or etiology of neurological disorders.  This examiner stated that, although the prior examiner refused to answer such question, the question would be most appropriately answered by a neurologist because it deals with the course of and/or aggravation of a neurological condition.

The most recent VA medical opinion was obtained from a neurologist in May 2014.  The examiner answered "no" to the question as to whether it was at least as likely as not that any current neurological disorder, to include PAN, began in service or was causally related to any incident or event in service, to include exposure to herbicides.  The rationale was that the Veteran denied to previous examiners that he had any feeling of numbness in his feet during service in 1964 to 1966.  Rather, the Veteran's own statement was that he did not have these symptoms until many years after service discharge.  The examiner also stated that a review of medical literature showed no known link between exposure to herbicide, including Agent Orange, and PAN or peripheral neuropathy.  Furthermore, the examiner opined "no" to the question as to whether it was at least as likely as not that the Veteran's neurological disabilities were either proximately caused by or aggravated by his service-connected PTSD.  The rationale was that a search of the medical literature revealed no known connection between PTSD and neurological disorder; therefore, it was less likely than not that the Veteran's peripheral neuropathy was aggravated beyond its natural progression by his service-connected PTSD.  

Direct and Presumptive Service Connection

The Veteran first argues that his current disability of peripheral neuropathy due to PAN is the result of exposure to herbicides such as Agent Orange.  

Establishing service connection on a direct basis generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

If a veteran served in Vietnam from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides (Agent Orange) during such service.  38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  

Certain specified diseases will be presumed service-connected due to such exposure, even if there is no record of the disease during service, if they manifest to a compensable degree within a specified time period.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The regulations have been amended during the pendency of the Veteran's claim; as such, he is entitled to application of either the current or the former version, which is most favorable to his claim.  During most of the pendency of the Veteran's claim, such diseases included acute and subacute peripheral neuropathy, and that disease was defined as "transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset."  38 C.F.R. § 3.309(e), Note (2) (2006 & 2013).  In a Final Rule published September 6, 2013, this disease was recharacterized as early onset peripheral neuropathy, and the prior definition in Note (2) was removed.  See 38 C.F.R. § 3.309(e) (2014).  Nevertheless, in both the prior and current versions, peripheral neuropathy must have manifested to a compensable degree within one year after the last exposure to herbicides during active military service for the presumption of service connection to apply.  38 C.F.R. § 3.307(a)(6)(ii) (2006 & 2014).

In this case, the Veteran served in Vietnam from August 1964 to August 1965.  Therefore, herbicide exposure during such service is presumed, with the last date of exposure being in August 1965.  Accordingly, to be entitled to presumptive service connection for his current peripheral neuropathy under 38 C.F.R. § 3.309(e), the disability must have manifested to a compensable degree by August 1966.

Nonetheless, if these criteria are not met, direct service connection may still be established if there is evidence of direct causation due to presumed herbicide exposure or otherwise.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

Additionally, for certain listed chronic diseases, including organic disease of the nervous system, service connection will be granted on a presumptive basis if the disease manifested to a compensable degree within one year following active duty service.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Alternatively, a nexus to service will be presumed where there is continuity of symptomatology since service for a listed chronic disability.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

The timing and onset of the neurological symptoms is thus very important in this case.  The Veteran is competent as a lay witness to report the nature and timing of his observable symptoms of neurological disability, to include whether they began in service or continued since that time, as well as what his treating providers told him about the nature and etiology of his current disability.  Jandreau, 492 F.3d at 1376-77.  Additionally, because the Veteran served as a physician or general medical officer in service, and he is currently a retired psychiatrist, he is competent to provide certain medical diagnoses and opinions.  Id.  The Board must assess the probative value and credibility of all lay and medical testimony, and weigh the evidence.  

The Board acknowledges the Veteran's June 2007 statement that he experienced numbness and tingling in his feet while he was still in Vietnam and flying into areas that had been defoliated.  The Board further recognizes that a lack of documentation in service and post-service treatment records is not, in itself, a sufficient reason to conclude that the Veteran did not experience neuropathy during service in Vietnam or shortly thereafter.  Nevertheless, the evidence includes multiple statements from the Veteran and his wife, including statements from the Veteran in support of his VA claim and for medical treatment, that contradict such reported timing.  Rather, this evidence indicates that the Veteran's neurological symptoms began several years after his discharge from service, at the very earliest, and possibly much later.

For example, the Veteran's previous statement in support of his claim in July 2006 said that his symptoms first began in the 1970s, and they progressed until he sought treatment in the 1990s.  Similarly, in a September 2006 statement, he again stated that he developed symptoms or neuropathy in 1970 that progressed until he first sought treatment in 1997, and he specifically stated that he did not have noticeable symptoms during the period when he was exposed to herbicides in Vietnam.  In a March 2007 statement, the Veteran asserted that a subacute condition can take more than one year to appear and can appear long after exposure to appear, suggesting that his symptoms were not present when he had herbicide exposure or within a year thereafter.  He also resubmitted his September 2006 statement, in which he denied symptoms during the period of his herbicide exposure.  Consistent with these reports, the Veteran reported in the November 2010 examination that he had numbness and tingling that started in the 1970s.  His wife, whom he has known since 1974, also reported at that time that the Veteran had wider gait and numbness in the 1970s.  At the February 2013 VA examination, the Veteran and his wife again both denied him having any neurological symptoms during service; in fact, they reported during this examination that his symptoms first started in the 1990s.

Consistent with the Veteran's reports of having no symptoms during service, including while in Vietnam, there were no complaints or treatment for neurological problems in his service treatment records.  Significantly, he checked "no" for neuritis or foot problems in the Report of Medical History for his September 1966 service discharge evaluation.  The clinical evaluation also showed no neurological abnormalities, and the examiner's notes indicated that the Veteran denied any other significant medical history besides several listed conditions that did not reference neurological or sensory complaints.  Additionally, the first documented treatment for neurological problems was in July 1997, when the Veteran reported having tingling and numbness in the feet constantly for approximately six weeks.  Resolving doubt in the Veteran's favor, this could be consistent with the repeated reports by him and his wife that his neurological symptoms began in the 1970s, which would be at least 3 years after his service discharge in September 1966, and progressed over the years until he felt the need to seek treatment in the 1990s.  Histories obtained in treatment records from 2006 forward noted that the Veteran's symptoms had begun in 2005 or had been present for "several years."  A December 2006 treatment record noted that he had progressive neurological symptoms since 2006, although there was also a longstanding gait disturbance that was unclear in nature, but was doubted to be related to the newly diagnosed vasculitis or PAN.  

In summary, although the Veteran stated on one occasion in June 2007 that he had symptoms during service, his other statements both during service, upon the initial treatment of his disability in 1997, in conjunction with his initial claim, and most recently to the February 2013 VA examiner, either denied symptoms during service or expressly identified the date of onset of symptoms anywhere from the 1970s to the 1990s.  As such, the Veteran's June 2007 is inconsistent with the other evidence, including his treatment records that are highly probative due to a motive to receive proper care, and the Board finds that such statement is not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements); see also Fed.R.Evid. 803(4) (generally finding statements for the purposes of medical diagnosis or treatment to be reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (stating that the Board may cite to the Federal Rules of Evidence where they will assist in the articulation of reasons for the Board's decision).  

Similarly, it is reasonable to infer that, if the Veteran had neurological symptoms during service, to include within one year after his Vietnam service, or within one year after active duty or continuously since service, he would have reported such symptoms during his discharge examination or indicated such timing of his symptoms for post-service treatment purposes.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."); United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) ("[Fact finders] may properly use their common sense and evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings." (internal quotations omitted)).  

In finding the Veteran not credible as to having pertinent symptoms during and continuously since service, the Board does not doubt his honesty.  Rather, the Board observes that his memory may have been affected by the passage of time and other factors, especially given that his medical records noted on several occasions that the Veteran had cognitive deficits and memory difficulties.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  

As noted above, to be entitled to presumptive service connection based on herbicide exposure, peripheral neuropathy must have manifested to a compensable degree within one year after the final exposure to herbicides.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2006, 2013 & 2014).  The Veteran's last presumed herbicide exposure was in August 1965.  However, as discussed above and based on the Board's credibility findings, the evidence demonstrates that, although peripheral neuropathy was not diagnosed until 1997 or later, the Veteran's neurological symptoms first manifested in the 1970s at the very earliest, and possibly not until the 1990s.  Either of these date ranges was at least several years after the end of the presumptive period, so that service connection for peripheral neuropathy (whether characterized as acute or subacute or early onset in nature) may not be presumed.  Id.  

In reaching this decision, the Board has considered the Veteran's arguments that the general medical definition of the term "subacute" allows for the possibility that a disease may appear more than one year after exposure to a trigger.  However, the Board is bound by the time limits contained in the regulation.  As noted above, the prior regulatory definition of acute or subacute peripheral neuropathy as transient peripheral neuropathy that appears within weeks or months of exposure to herbicides and resolves within two years of the date of onset, was removed effective in 2013.  See 38 C.F.R. § 3.309(e), Note 2 (2013).  Nevertheless, the requirement of onset of peripheral neuropathy symptoms within one year after exposure remains. 

With regard to PAN, the evidence generally indicates this is an autoimmune disease.  The Veteran has acknowledged that the etiology of this rare disability is still being researched, but he also argues that VA has recognized that chemicals such as trichloroethylene can cause autoimmune diseases, and that VA recognizes that Agent Orange is an environmental trigger to autoimmune diseases.  

However, service connection may not be granted on a presumptive basis as due to herbicide exposure for any condition for which VA's Secretary has not specifically determined that a presumption of service connection is warranted.  See, e.g., 68 Fed. Reg. 27630 (May 20, 2003); see also 38 U.S.C.A. § 1116(b),(c) (tasking the Secretary with determining which diseases are subject to presumptive service connection based on all available sound medical and scientific information).  No positive association has been established for PAN under these procedures, and it may not be presumed to be the result of herbicide exposure.  38 C.F.R. § 3.309(e).

To the extent that the Veteran's currently diagnosed disorders may be considered organic disease of the nervous system, the Board has considered presumptive service connection for a chronic disease.  However, the Veteran's neurological symptoms did not manifest to a compensable degree within one year after his service discharge, or by June 1967.  Rather, the Board finds that his symptoms started in 1970 at the earliest, which also precludes a finding of continuity of symptomatology since service.   Therefore, presumptive service connection may not be granted on this basis.  38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker, 708 F.3d at 1338-40.

The Board finds that the most probative evidence also does not establish a direct link between the Veteran's current neurological disabilities and service, to include his presumed herbicide exposure.  See Combee, 34 F.3d at 1042.  

In this regard, there are medical opinions that support the Veteran's contentions, as well as other medical opinions that find it less likely than not that his current disabilities are related to service.  Although the Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, the Board may "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

When assessing the probative value of a medical opinion, access to claims file and the thoroughness and detail of the opinion must be considered, and the opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for a medical opinion; however, a medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for a lack of reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Nieves- Rodriguez v. Peake, 22 Vet. App 295, 304 (2008).

Again, the Veteran is competent as a medical doctor to provide a medical opinion in this case.  He contends that his current neurological disability, to include peripheral neuropathy and PAN, is due to active service, particularly exposure to herbicides.  In support of this opinion, he states that PAN is very rare and is caused by environmental factors such as pesticides and ingredients of Agent Orange.  He also states that PAN is known to occur many years after exposure to a toxin.  However, he provided no literature in support of these statements, and there is no indication that he has any training or expertise in the field of neurology.  Further, the Veteran has acknowledged that the etiology of PAN was still being researched.  

A July 2007 VA treatment record also noted that the Veteran was exposed to Agent Orange, stated that PAN is a rare disease caused by exposure to toxins, and recommended that the Veteran file a claim for service connection due to his in-service exposure.  It is unclear if this was the provider's opinion, or merely a transcription of the Veteran's report of the possible cause of the disease.  To the extent that it was the provider's opinion, this was a primary care consult, with no indication that the provider had neurological expertise.  Further, the provider did not provide any additional explanation for this opinion.  There was also no indication of whether the provider believed it was as likely as not, or merely a possibility of a relationship to service that would at least warrant submitting a claim.  

In contrast, none of the Veteran's private treating neurologists or rheumatologist documented any opinion or suggestion that his peripheral neuropathy or PAN was at least as likely as not related to service or to herbicides.  In fact, the Veteran reported to the November 2010 VA examiner that his treating providers "backed away" when the issue of Agent Orange was raised after decades of numbness in his feet.  As summarized above, the various providers noted that the Veteran's longstanding gait disturbance, which preceded his marked progression of symptoms and diagnosis of PAN in 2006, was of an unclear nature and was multi-factorial.  They also noted that the Veteran had multiple other medical conditions and significant medical history, and conducted multiple studies of the Veteran's brain that showed abnormalities, but did not reference toxins or herbicide exposure.  

Additionally, there are VA examinations and opinions from three different neurologists.  These examiners opined that it was less likely than not that the Veteran's current neurological disability, to include peripheral neuropathy or PAN was related to service, to include exposure to herbicides.  These examiners noted the Veteran's report at one time of having neurological symptoms during service and during his period of herbicide exposure, but also noted that the Veteran and his wife and the other available evidence otherwise dated the onset of his symptoms to years after service.  The Board notes that the examiners stated that there were no "documented" neurological complaints or diagnosed peripheral neuropathy in the service treatment records, or until 1997 or later.  Although an absence of treatment or documentation in medical records is not a sufficient reason to say that the Veteran did not have symptoms prior to that time, the examiners also noted that the evidence showed no neurological complaints close to within one year after the Veteran's last exposure to herbicides.  This is consistent with the Board's credibility findings herein that his symptoms first began at the earliest in the 1970s, or at least three years after service, and at least 4 years after his last herbicide exposure.  

As such, the VA examiners' opinions remain probative because they are based on an accurate factual history, consistent with the credibility findings, and review of all available evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); see also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) ("reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the veteran"); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a medical opinion when it is based on the recitations of a claimant that have been rejected by the Board); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical opinion premised upon an unsubstantiated account is of no probative value and does not serve to verify the occurrences described).

Additionally, the November 2010 VA examiner stated that there was no way to correlate the Veteran's reported decades of peripheral neuropathy symptoms with the available information, but the examiner also noted that his father had a similar condition.  The November 2010 examiner also emphasized that electrodiagnostic testing in July 2006 was not consistent with a long standing generalized neuropathy, stating specifically that the test results were not consistent with what would be expected, in his experience as a neurologist, if the Veteran had sensory neurological changes due to herbicides as far back as 1964 to 1965 (or during Vietnam service).  

Most recently, the May 2014 VA neurological examiner's report reflects a review of the entire claims file, including the prior opinions and lay statements.  The examiner opined that it was not at least as likely as not that the Veteran's current neurological disability, to include peripheral neuropathy or PAN, was related to the Veteran's herbicide exposure in service.  The examiner cited to a review of medical literature that showed no known link to herbicides, and also noted that the Veteran had denied having any neurological symptoms during service from 1964 to 1966 and reported having no symptoms until years after service.  

The Board concludes that the opinions against service connection outweigh those in support of service connection.  Again, the negative opinions were prepared by specialists in the field of neurology who examined the Veteran, reviewed the record, provided an accurate description of his medical history, and provided reasons and bases in support of their opinions.  The June 2007 VA treatment note and the Veteran's medical opinions have lower probative value because they do not reflect any expertise in neurology, and the Veteran's condition is clearly very complex in nature.  Indeed, a November 2013 VA examiner stated that the question of whether the Veteran's current disorder was causally related to any incident in service would be most appropriately answered by a neurologist because it deals with the course of and/or aggravation of a neurological condition.  Further, the Veteran has acknowledged that the etiology of PAN is still being researched, and the negative opinions are expressed with a greater degree of certitude from specialists in the field of neurology.  As such, the VA neurology opinions have greater weight, and indicate that the Veteran's current neurological disability, to include peripheral neuropathy and PAN, is not related to service, to include herbicide exposure.  

The December 2011 VA examiner for infectious diseases also opined that the Veteran's current autoimmune vasculitis or PAN was not likely related to his treatment in service in September 1965 for meliodosis.  The examiner provided well-reasoned rationale, including that the Veteran had no neurological symptoms during service after that time or during his service exit examination.  This is again consistent with the Board's credibility findings regarding the timing of symptoms, and it is highly probative in this regard.  

In sum, the preponderance of the most probative evidence is against a relationship between the Veteran's current neurological disability and any incident, disease, or injury in service.  Direct or presumptive service connection is not warranted.  

Secondary Service Connection

The Veteran also contends that his current peripheral neuropathy or PAN is the result of his PTSD, in that he believes his neurological disorder is related to stress.  Service connection was granted for PTSD in July 2008.  

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability that is aggravated by a service-connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The only evidence in support of a relationship is the Veteran's own opinion.  He was trained in general medicine for service and worked for many years as a psychiatrist.  As such, he no doubt has some knowledge of the relationship between psychiatric and physical diseases.  However, he did not provide any rationale whatsoever to support his opinion; therefore, it has low probative value.  

Additionally, in November 2013, a VA clinical psychologist declined to provide an opinion on whether the Veteran's current neurological disorder was caused or aggravated by his PTSD, stating that he did not have training in the traditional course or etiology of neurological disorders.  This examiner stated that these questions would be most appropriately answered by a neurologist because it deals with the course of and/or aggravation of a neurological condition.  

The Board notes that in a June 2008 VA examination for PTSD, the examiner noted that the Veteran described worsening anxiety and depression after developing PAN, and stated that it was impossible to separate the effects of his physical health problems from the effects of military trauma on his symptomatology since both factors were mutually reinforcing.  Although this appears to indicate that the Veteran's PAN may have aggravated his symptoms of PTSD, it does not suggest a reverse relationship, i.e., causation or aggravation of PAN by his PTSD.

The May 2014 VA neurological examiner opined that it was not at least as likely as not that the Veteran's PTSD either caused or aggravated his current neurological disabilities.  This examiner offered some rationale in support of his opinion, noting that a medical literature search revealed no known connection between PTSD and neurological disability.  As this opinion was definite, the report reflects a review of the entire claims, and the examiner provided an explanation based on application of medical expertise, the opinion is more probative than that of the Veteran.  

In sum, the preponderance of the evidence is against a finding that the Veteran's service-connected PTSD either caused or aggravated his neurological disabilities, and secondary service connection is not established.


ORDER

Entitlement to service connection for a neurological disability, to include peripheral neuropathy and polyarteritis nodosa (PAN), is denied.  


____________________________________________
C. Fields
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


